

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.15 [form10k.htm]

L. B. Foster Company
20xx LONG-TERM INCENTIVE PROGRAM
(20xx-20xx)




[DATE]
 
[NAME AND ADDRESS]
 
Dear [NAME]:
 
Pursuant to the terms and conditions of the L. B. Foster Company 20xx Long-term
Incentive Program (the “Program”), the Compensation Committee of the Board of
Directors of L. B. Foster Company (the “Committee”) has awarded you _______
Performance Share Units (the “Award”).  The terms and conditions of your Award
are governed by the provisions of the Program document attached hereto as
Exhibit A, the terms of which are hereby incorporated by reference.  Capitalized
terms not otherwise defined herein shall each have the meaning assigned to them
in the Program.
 
_________________________________________
Name:           ___________________________________
Title:           ___________________________________


I hereby acknowledge and accept the Award described above subject to all of the
terms and conditions of the Program including, without limitation, the
forfeiture and covenant provisions set forth in Sections 11, 12 and 13 of the
Program, regardless of whether the Award ever results in a payment under the
Program.  I further acknowledge receipt of a copy of the Program document and
the Plan, and I agree to be bound by all the provisions of the Program and the
Plan, as amended from time to time.
 
By signing below, I acknowledge that: (i) I have read and understand the Program
including, without limitation, the provisions that require me to repay monies to
the Company if (A) I breach Section 11 or 12 of the Program or (B) the Company
is required to prepare an accounting restatement as provided in Section 13.3;
(ii) the Performance Share Units that have been awarded to me have no
independent economic value, but rather are mere units of measurement to be used
in calculating benefits, if any, available under the Program; (iii) I agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement, the Program or the
Plan; and (iv) my decision to participate in the Program is completely voluntary
and done with full knowledge of its terms.  I further acknowledge and
agree that, except as otherwise specifically provided in the Program, in the
event I terminate employment prior to the Payment Date, the Performance Share
Units awarded to me shall be cancelled and forfeited, whether payable or not,
without payment by the Company or any Subsidiary.
 


 


 
Signature:  ____________________________                                                                           Date:  ______________________________
Name

 
 

--------------------------------------------------------------------------------

 



Exhibit A


L. B. FOSTER COMPANY
20xx LONG-TERM INCENTIVE PROGRAM
(20xx-20xx)


L. B. FOSTER COMPANY, a Pennsylvania corporation (the "Company"), hereby
establishes this L. B. FOSTER COMPANY 20xx LONG-TERM INCENTIVE PROGRAM (the
"Program"), in accordance with the provisions of the L. B. FOSTER COMPANY 2006
Omnibus Incentive Plan, as amended (the "Plan"), and the terms and conditions
provided herein.
 
WHEREAS, the Company maintains the Plan for the benefit of its and its
Subsidiaries key employees; and
 
WHEREAS, in order to align the interests of key employees with the interests of
the Company's stockholders and to enhance the Company's ability to retain the
employment of its key employees, the Company desires to provide long-term
incentive compensation; and
 
WHEREAS, Article VI of the Plan authorizes the Company to make performance-based
awards.
 
NOW, THEREFORE, the Compensation Committee of the Board of Directors of the
Company ("Compensation Committee") hereby adopts the Program on the following
terms and conditions:
 
1. Plan.  In addition to the terms and conditions set forth herein, awards under
the Program are subject to, and governed by, the terms and conditions set forth
in the Plan, which are hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Program and not otherwise
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between the provisions of the Program and the Plan, the
Compensation Committee shall have full authority and discretion to resolve such
conflict and any such determination shall be final, conclusive and binding on
the Participant and all interested parties.
 
2. Effective Date. The effective date of this Program is _______, 20xx.
 
3. Eligibility. The Committee shall select those individuals who shall
participate in the Program (the "Participants").  In the event that an employee
is hired by the Company or a Subsidiary during the Performance Period, upon
nomination by the CEO, the Committee shall determine whether such employee will
become a Participant in the Program, subject to such terms, conditions and
adjustments as the Committee determines to be necessary or desirable.
 
4. Performance Share Unit Awards.
 
(a) The Committee shall determine the number of performance share units (the
"Performance Share Units") to be awarded to each Participant.  Each Performance
Share Unit awarded under the Program shall represent a contingent right to
receive one share of the Company's common stock as described more fully herein,
to the extent such Performance Share Unit is earned and becomes payable pursuant
to the terms of this Program.  Notwithstanding, Performance Share Units as
initially awarded have no independent economic value, but rather are mere units
of measurement used for purpose of calculating the number of shares, if any, to
be paid under the Program.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Performance Share Units shall be increased and/or decreased in accordance
with the terms of the Program as described more fully herein. Notwithstanding
any provision of this Plan to the contrary, (i) the Committee, in its sole
discretion, may reduce the amount of any Performance Share Units that would
otherwise be earned by a Participant upon attainment of the Performance
Condition (as defined below) if it concludes that such reduction is necessary or
appropriate, and (ii) the Committee shall not use its discretionary authority to
increase the number of Performance Share Units that would otherwise be earned
upon attainment of the Performance Condition with respect to any award that is
intended to be performance-based compensation under Section 162(m) of the Code.
 
5. Performance Condition of the Performance Share Units. The total number of
Performance Share Units that may be earned by a Participant will be based on the
Company's attainment of performance goals relating to the Company's return on
invested capital ("ROIC") as approved by (and in accordance with the procedures
established by) the Committee on ______, 20xx and on file with the Committee
(the "Performance Condition"), for the performance period of January 1, 20xx
through December 31, 20xx (the "Performance Period"); provided, however, that
except as otherwise specifically provided herein, the ability to earn
Performance Share Units and to receive payment thereon under the Program is
expressly contingent upon achievement of the threshold for the Performance
Condition and otherwise satisfying all other terms and conditions of the
Program.
 
6. Issuance and Distribution.
 
(a) After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Condition and any other
material terms of the Program have been achieved. For purposes of this
provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification.
 
(b) Subject to the terms and conditions of this Program, Performance Share Units
earned by a Participant will be settled and paid in shares of the Company's
common stock in the calendar year immediately following the end of the
Performance Period on a date determined in the Company's discretion, but in no
event later than March 15th of such calendar year (the "Payment Date").
 
(c) Notwithstanding any other provision of this Program, in the event of a
change in control (as determined by the Committee), the Committee may, in its
sole discretion, terminate the Program and, unless otherwise determined by the
Committee, the Participant shall be deemed to earn Performance Share Units at
the target level; provided, however, the Participant shall only be entitled to
retain a prorated portion of such Performance Share Units determined based on
the ratio of the number of complete months the Participant is employed or serves
during the Performance Period through the date of the change of control to the
total number of originally scheduled months in the Performance Period (or the
number of originally scheduled remaining months in the Performance Period if the
Participant is admitted after the start of the Performance Period).  Any such
earned Performance Share Units shall be paid contemporaneous with the change in
control on the closing date of the change in control; provided, further, in the
event of a change in control, Performance Share Units may, in the Committee’s
discretion, be settled in cash and/or securities or other property.
 
7. Dividends. Performance Share Unit will not be credited with dividends that
are paid on the Company's common stock.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Change in Participant's Status.  In the event a Participant's employment with
the Company or any Subsidiary is terminated (i) by reason of Retirement,  (ii)
on account of death or Total and Permanent Disability  prior to the Payment
Date, the Participant shall be entitled to retain the Performance Share Units
and receive payment therefore to the extent earned and payable pursuant to the
provisions of this Program; provided, however, the Participant shall only be
entitled to retain a prorated portion of the Performance Share Units determined
at the end of the Performance Period and based on the ratio of the number of
complete months the Participant is employed or serves during the Performance
Period to the total number of months in the Performance Period (or the number of
remaining months in the Performance Period if the Participant is admitted after
the start of the Performance Period).  In the event a Participant's employment
with the Company or any Subsidiary is terminated for any other reason,
including, but not limited to, by the Participant voluntarily, or by the Company
on account of a Termination for Cause or without cause, prior to the Payment
Date, the Performance Share Units awarded to the Participant shall be cancelled
and forfeited, whether payable or not, without payment by the Company or any
Subsidiary.  Any payments due a deceased Participant shall be paid to his estate
as provided herein after the end of the Performance Period.
 
9. Responsibilities of the Committee. In addition to the authority granted to
the Committee under the Plan, the Committee has responsibility for all aspects
of the Program's administration, including but not limited to: ensuring that the
Program is administered in accordance with the provisions of the Program and the
Plan; approving Participants; authorizing Performance Share Unit awards to
Participants; and adjusting Performance Share Units as authorized hereunder
consistent with the terms of the Program. All decisions of the Committee under
the Program shall be final, conclusive and binding on all interest parties. No
member of the Committee shall be liable for any action or determination made in
good faith on the Program or any Performance Share Units awarded thereunder.
 
10. Tax Consequences/Withholding.
 
(a) It is intended that: (i) a Participant's Performance Share Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (ii) a
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of "property"
within the meaning of Code Section 83.
 
(b) A Participant shall timely remit to the Company all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Share Units. Such payment shall be made to the Company in
full, in cash or check, or as otherwise authorized under the terms of the Plan.
 
(c) This Program is intended to be excepted from coverage under Section 409A and
shall be construed accordingly.  Notwithstanding any provision of this Program
to the contrary, if any benefit provided under this Program is subject to the
provisions of Section 409A, the provisions of the Program will be administered,
interpreted and construed in a manner necessary to comply with Section 409A (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).  Notwithstanding, Section 409A of the Code may impose upon the
Participant certain taxes or other charges for which the Participant is and
shall remain solely responsible, and nothing contained in this Program or the
Plan shall be construed to obligate the Committee, the Company or any Subsidiary
for any such taxes or other charges.
 
(d) Notwithstanding any provision of the Program to the contrary, if an award of
Performance Share Units under this Program is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Program would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).
 


11. Non-Competition.
 
(a) The Participants hereunder agree that this Section 11 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company's trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to Participants and other employees of the Company. The Participants
acknowledge and recognize the highly competitive nature of the business of the
Company and its Subsidiaries and accordingly agree that during the term of each
of their employment and for a period of two (2) years after the termination
thereof:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) The Participants will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Subsidiaries, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Subsidiaries conducted
business;
 
(ii) The Participants will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Subsidiaries in any line of business conducted by the Company or any of its
subsidiaries;
 
(iii) The Participants will not directly or indirectly induce any employee of
the Company or any of its Subsidiaries to: (1) engage in any activity or conduct
which is prohibited pursuant to subparagraph 11.1(a); or (2) terminate such
employee's employment with the Company or any of its Subsidiaries. Moreover, the
Participants will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Subsidiaries) to any person who was
employed by the Company or any of its Subsidiaries unless such person shall have
ceased to be employed by the Company or any of its Subsidiaries for a period of
at least 12 months; and
 
(iv) The Participants will not directly or indirectly assist others in engaging
in any of the activities, which are prohibited under subparagraphs (a) — (c)
above.
 
(b) It is expressly understood and agreed that although the Participants and the
Company consider the restrictions contained in this Section 11 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Program is
an unenforceable restriction against any Participant, the provisions of this
Program shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable against such Participant.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Program is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein. The
restrictive covenants set forth in this Section 11 shall be extended by any
amount of time that a Participant is in breach of such covenants, such that the
Company receives the full benefit of the time duration set forth above.
 
12. Confidential Information and Trade Secrets. The Participants and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Subsidiaries, constitute proprietary
confidential information and trade secrets. Accordingly, the Participants will
not at any time during or after a Participant's employment with the Company
(including any Subsidiary) disclose or use for such Participant's own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its
Subsidiaries or which is generally known to the industry or the public other
than as a result of such Participant's breach of this covenant. The Participants
agree that upon termination of employment with the Company (including any
Subsidiary) for any reason, the Participants will immediately return to the
Company all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, which in any way relate to the
business of the Company and its Subsidiaries, except that the Participants may
retain personal notes, notebooks and diaries. The Participants further agree
that the Participants will not retain or use for their own account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or any of its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
13. Remedies/Forfeiture/Recoupment.
 
(a) The Participants acknowledge that a violation or attempted violation on a
Participant's part of Sections 11 and 12 will cause irreparable damage to the
Company and its Subsidiaries, and the Participants therefore agree that the
Company and its Subsidiaries shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or a
Participant's employees, partners or agents. The Participants agree that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Subsidiary) may have under law or equity.
Specifically, the Participants agree that such right to an injunction is
cumulative and in addition to the Participants' obligations to make timely
payment to the Company as set forth in Section 13.2 of this Program. The
Participants further acknowledge and agree that a Participant's Performance
Share Units shall be cancelled and forfeited without payment by the Company if
such Participant breaches any of his or her obligations set forth in Section 11
and 12 herein.
 
(b) At any point after becoming aware of a breach of any obligation set forth in
Sections 11 and 12 of this Program, the Company shall provide notice of such
breach to a Participant. By agreeing to participate in this Program, the
Participants agree that within ten (10) days after the date the Company provides
such notice, a Participant shall pay to the Company in cash an amount equal to
any and all distributions paid to or on behalf of such Participant under of this
Program within the six (6) months prior to the date of the earliest breach. The
Participants agree that failure to make such timely payment to the Company
constitutes an independent and material breach of the terms and conditions of
this Program, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a Participant's breach of the obligations set forth in
Sections 11 and 12. The Participants agree that timely payment to the Company as
set forth in this provision of the Program is reasonable and necessary because
the compensatory damages that will result from breaches of Sections 11 and/or 12
cannot readily be ascertained. Further, the Participants agree that timely
payment to the Company as set forth in this provision of the Program is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company, including without limitation those set
forth in this Section 13.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) In the event the Company is required to prepare an accounting restatement
applicable to any financial reporting period covering a period within the
Performance Period due to the material noncompliance of the Company with any
financial reporting requirement under the securities laws or other applicable
law and if the Committee, in its discretion, so determines,, (i) each “Specified
Participant” shall pay to the Company in cash up to the amount equal to the fair
market value of any and all shares, cash or other compensation paid to or on
behalf of such Participant under is Program, and, without duplication, (ii) each
Participant shall pay to the Company in cash an amount equal to the fair market
value of any and all shares, cash or other compensation paid to or on behalf of
such Participant under of this Program in excess of the amount of such
compensation that would have been paid to the Participant based on the restated
financial results.  Any such payment shall be made within the time periods
prescribed by the Committee.  The Committee, in its discretion, shall determine
whether the Corporation shall effect any such recovery (i) by seeking repayment
from the Specified Participant or the Participant, (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be payable to the Specified
Participant or the Participant under any compensatory plan, program or
arrangement maintained by the Company or any of its affiliates, (iii) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company's otherwise applicable
compensation practices, or (iv) by any combination of the foregoing.  For
purposes of this Program, the term “Specified Participant” means any Participant
that the Committee has determined, in its sole discretion, that any fraud,
negligence, or intentional misconduct by Participant was a significant
contributing factor to the Company having to prepare an accounting
restatement.  A Participant's failure to make any such timely payment to the
Company constitutes an independent and material breach of the terms and
conditions of this Program, for which the Company may seek recovery of the
unpaid amount as liquidated damages, in addition to all other rights and
remedies the Company may have against the Participant.  By participating in the
Program, each Participant agrees that timely payment to the Company as set forth
in this provision of the Program is reasonable and necessary, and that timely
payment to the Company as set forth in this provision of the Program is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company, including without limitation those set
forth in this Section 13. Each Participant further acknowledges and agrees that
a Participant's Performance Share Units shall be cancelled and forfeited without
payment by the Company if such Participant is determined to be a Specified
Participant with respect to any financial reporting period covering a period
within the Performance Period.  Notwithstanding the foregoing, the Company shall
not be required to make any additional payment in the event that the restated
financial results would have resulted in a greater payment to the Participant.
 


14. Assignment/Nonassignment.
 
(a) The Company shall have the right to assign this Program, including without
limitation Section 11,  and the Participants agree to remain obligated by all
provisions of this Program that are assigned to any successor, assign or
surviving entity. The obligation of the Company under the Program shall be
binding upon the successors and assigns of the Company. Any successor to the
Company is an intended third party beneficiary of this Program.
 
(b) The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a "Transfer") in any manner, other
than by will or the laws of descent and distribution. Any attempt by a
Participant to Transfer the Performance Share Units in violation of the terms of
the Program shall render the Performance Share Units null and void, and result
in the immediate forfeiture of such Performance Share Units, without payment by
the Company or any Subsidiary.
 
15. Impact on Benefit Plans. Payments under the Program shall not be considered
as earnings for purposes of the Company's and/or Affiliate's qualified
retirement plans or any such retirement or benefit plan unless specifically
provided for therein. Nothing herein shall prevent the Company or any Affiliate
from maintaining additional compensation plans and arrangements for its
employees.
 
16. Changes in Stock. In the event of a stock split, stock dividend, or similar
event, the Performance Share Units and the shares of Company common stock on
which the Performance Condition is based shall be appropriately adjusted to
prevent dilution or enlargement of the rights of Participants which would
otherwise result from any such transaction, provided such adjustment shall be
consistent with Code Section 162(m) and Section 409A.  In the case of a change
in control, any obligation under the Program shall be handled in accordance with
the terms of Sections 6 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
17. Governing Law, Jurisdiction, and Venue.
 
(a) This Program shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law.
 
(b) Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Program (whether
such action or proceeding arises under contract, tort, equity or otherwise).
Participant hereby irrevocably waives any objection which Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.
 
(c) Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.
 
(d) Provided that the Company commences any such action or proceeding in the
courts identified in Section 17.3, Participant irrevocably waives Participant's
right to object to or challenge the above selected forum on the basis of
inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or
similar state or federal statutes. Participant agrees to reimburse the Company
for all of the attorneys fees and costs it incurs to oppose Participant's
efforts to challenge or object to litigation proceeding in the courts identified
in Section 17.3 with respect to actions arising out of or relating to this
Program (whether such actions arise under contract, tort, equity or otherwise).
 
18. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Program shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
 
19. Severability. In the event that any one or more of the provisions of this
Program shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
20. Funding. The Program is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Program or the Plan and no action
taken pursuant to the provisions of this Program or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent a Participant acquires a right to
receive payments from the Company under the Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.
 
21. Headings. The descriptive headings of the Sections of this Program are
inserted for convenience of reference only and shall not constitute a part of
this Program.
 
22. Amendment or Termination of this Program. This Program may be modified,
amended, suspended or terminated by the Committee at any time. Notwithstanding
the foregoing or any provision of this Program to the contrary, the Committee
may, in the sole discretion and without the Participants consent, modify or
amend the terms of the Program or a Performance Grant, or take any other action
it deems necessary or advisable, to cause the Program to comply with Section
409A or Section 162(m) (or an exception thereto).  Any modification, amendment,
suspension or termination shall only be effective upon a writing issued by the
Committee, and a Participant shall not offer evidence of any purported oral
modifications or amendments to vary or contradict the terms of this Program
document.
 




IN WITNESS WHEREOF, the undersigned has executed this Program on the day and
year indicated below.  This Program may be executed in more than one
counterpart, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.




Dated:           March ___,
20xx                                                                __________________________________
William H. Rackoff
Chairman, Compensation Committee



 
 

--------------------------------------------------------------------------------

 
